NOTICE OF ALLOWABILITY

After-Final Response Filed

	Applicant’s after-final response, filed April 27, 2021, has been entered.  

Claims Allowed
	Claims 1-3 and 5-17 are allowed.
The following is a statement of reasons for allowance:  The prior art does not teach or fairly suggest the invention as recited in claims 1-3 and 5-17 of the instant reissue application.  Specifically, the prior art does not teach a chamber with a substantially rigid beam movable longitudinally in a direction towards the chamber to rigidify one of the flexible elements, as is recited in independent claims 1, 8 and 12.  The closest prior art, Yamatini, teaches wires 42 within pipes 42 to deploy the spacial structure 20 (see Fig. 11).  However, the wires 42 are not intended to rigidify the structure nor are they selectively moveable logitudinally to one of the pipes 41.  
Accordingly, claims 1-3 and 5-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /JRJ/
Conf:  /GAS/